AILSHIE, J.
This was an action by the plaintiff against the defendant for damages received while traveling on a public street within the corporate limits of the defendant. The defendant is a municipal corporation organized and existing under the general laws of this state.
The only question presented upon this appeal is that of the liability of a municipal corporation of this state organized under the general laws for damages sustained by reason of the negligence of such municipality in the care and keeping of its streets.'
*535The question here raised was fully considered by this court in Carson v. City of Genesee, ante, p. 244, 74 Pac. 862, and the conclusion there reached disposes of this ease adversely to the appellant. We are satisfied with the principles announced in that case and reaffirm them here.
It was urged upon the oral arguments that a distinction should be made between the liability of cities and the liability of villages. We see no reason for making any such distinction. Where they are organized under the general laws and not by special charter, there can be no reason for making any distinction between them as to liability for negligence in the care of their streets. It has also been suggested that the matters complained of in this case as shown by the evidence do not constitute negligence bn the part of the village. This appeal is from the judgment only and the record does not contain the evidence, and we cannot therefore consider its sufficiency.
It seems proper to say here that a municipality is not guilty of negligence for every act or omission which would constitute negligence on the part of an individual. Much discretion is vested in such bodies. For instance, the corporation is not guilty of negligence for a failure to build sidewalks on all of its streets, but when it has constructed a walk, it must keep it in a reasonably safe condition.
Judgment affirmed, with costs to respondent.
Sullivan, C. J., and Stoekslager, J., concur.